Name: Commission Regulation (EEC) No 1402/90 of 23 May 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 133/74 Official Journal of the European Communities 24. 5. 90 COMMISSION REGULATION (EEC) No 1402/90 of 23 May 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3868/89 (2), as last amended by Regulation (EEC) No 1038/90 (3) ; Whereas Council Regulation (EEC) No 715/90 (4) lays down the arrangements applicable to agricultural products and certain goods resulting from the processing of agri ­ cultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territo ­ ries ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3868/89 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 June 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (')-OJ No L 289 , 7, 10 . 1989, p. 1 . (2) OJ No L 374, 22. 12. 1989, p. 51 . (3) OJ No L 107, 27 . 4. 1990, p. 32 . &lt;) OJ No L 84, 30 . 3 . 1990, p . 85. 24. 5 . 90 No L 133/75Official Journal of the European Communities ANNEX to the Commission Regulation of 23 May 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 23 from 4 to 10 June 1990 Week No 24 from 1 1 to 17 June 1990 Week No 25 from 18 to 24 June 1990 Week No 26 from 25 June to 1 July 1990 0104 10 90 (') 113,552 108,185 102,766 97,346 0104 20 90 0 113,552 108,185 102,766 97,346 0204 10 00 0 241,600 230,180 218,650 207,120 0204 21 00 0 241,600 230,180 218,650 207,120 0204 22 10 0 169,120 161,126 153,055 144,984 0204 22 30 0 265,760 253,198 240,515 227,832 0204 22 50 0 314,080 299,234 284,245 269,256 0204 22 90 O 314,080 299,234 284,245 269,256 0204 23 00 0 439,712 418,928 397,943 376,958 0204 50 1 1 0 241,600 230,180 218,650 207,120 0204 50 13 (2) 169,120 161,126 153,055 144,984 0204 50 15 (2) 265,760 253,198 240,515 227,832 0204 50 19 0 314,080 299,234 284,245 269,256 0204 50 31 0 314,080 299,234 284,245 269,256 0204 50 39 0 439,712 418,928 397,943 376,958 0210 90 11 0 314,080 299,234 284,245 269,256 0210 90 19 0 439,712 418,928 397,943 376,958 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89 , (EEC) No 479/90 and (EEC) No 952/90. 0 The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82 .